In a proceeding to validate petition designating appellant as a candidate in the Republican Party Primary Election to be held on June 20, 1972 for the public office of Member of the Assembly for the 1st Assembly District, the appeal is from a judgment of the Supreme Court, Suffolk County, entered June 13, 1972, which affirmed a determination of the respondent Board of Elections that the designating petition was invalid. Judgment affirmed, without costs. No opinion. Rabin, P. J., Munder, Latham, Shapiro and Christ, JJ., concur.